Stolz, Judge.
James Brannon worked as a tractor-trailer driver for the Howard Johnson Company until a lung condition rendered him unable to continue his employment. Mr. Brannon filed a workmen’s compensation claim, contending that he became totally disabled when a pre-existing lung problem was aggravated by working in the freezing temperatures of the dry and freezer warehouses of the company. In an interlocutory order, the State Board of Workmen’s Compensation referred the claimant’s case to the Medical Board, pursuant to Code Ann. §§ 114-803, 114-819 (Ga. L. 1946, pp. 102, 106, 113) for a determination of the causation as well as date of disability and all other medical considerations at issue. The report of the Medical Board stated: "It is the opinion of the Medical Board that Mr. Brannon had pre-existing disease which was aggravated by his employment. It is our opinion that Mr. Brannon’s case is compensable.”
The employer and insurer appealed the decision of the Medical Board and propounded interrogatories pursuant to Code Ann. § 114-823(3) (Ga. L. 1946, pp. 102, 116). The board once again found that the claimant had a "pre-existing disease which was aggravated by his employment.” Thereafter, the deputy director of the Workmen’s Compensation Board issued his award granting compensation to the claimant. The employer and insurer filed an appeal in superior court, which was determined adversely to them, and from which they appeal to this court. Held:
Argued September 30, 1975
Decided February 2, 1976.
Swift, Currie, McGhee & Hiers, Charles L. Drew, Richard S. Howell, for appellants.
Reeves & Collier, Rex T. Reeves, R. John Boemanns, for appellee.
Where a medical question as to an occupational disease is in controversy, no award may be made on a claim until the Medical Board has made its report as to all medical issues involved. Code Ann. § 114-819, supra. This report is to be in writing and to include its findings and conclusions on every controverted question. Code Ann. § 114-821 (Ga. L. 1946, pp. 102, 114). In referring this case to the Medical Board, the deputy director requested resolution of all medical questions as to the occupational disease claim. Specifically, the report was to include a determination of causation and date of disability. This was not done. The Medical Board’s report did not make a determination of the date of disability or causation. It made no finding on defendant’s entitlement to apportionment, if any, under Code Ann. § 114-805 (Ga. L. 1946, pp. 102, 107) or any other finding of fact.
In light of the Medical Board’s failure to issue a proper report, this case must be remanded to the State Board of Workmen’s Compensation with direction to vacate its award, refer the claim to the Medical Board for appropriate findings and conclusions as to every controverted medical issue, and issue a new award thereupon.

Judgment reversed and appeal remanded with direction.


Bell, C. J., Pannell, P. J., Deen, P. J., Quillian, Clark, Webb and Marshall, JJ., concur. Evans, J., dissents.